It appeared in evidence, that the defendant erected, on Conaho creek, a steam-mill for the purpose of sawing timber into plank, c., and shingles; and for the purpose of grinding corn; and to enable the owner of the mill to float timber to the mill, he erected a dam across the creek just below the mill, which backed the water upon the plaintiff's land and overflowed it; for this injury to land the plaintiff brought this action.
His Honor was of opinion that the plaintiff ought to have proceeded by petition for damages, under the act of Assembly, before bringing this suit : and that therefore the action could not be sustained. In submission to which opinion, plaintiff took a non-suit and appealed.
At common law, if A, by the erection of a mill and dam on his own land, ponded the water back upon the land of B, and injured him to an amount, say, not exceeding one dollar, during any one year, B could to-day, issue a writ in case for the damage done on yesterday, and to-morrow he could issue another writ for the damage done to-day, and the day after, another writ for the damage done on the day preceding, and so on ad infinitum; and in all of his several actions he would be entitled to judgment for one penny and *Page 306 
costs of suit, and in this way A could be force to take down his mill-dam.
For the protection and encouragement of persons erecting "a public grist mill, or mill for domestic manufacturers or other useful purposes," it is provided, by statute, that any person who may conceive himself injured by the erection of any such mill, shall apply by petition, to the court of pleas and quarter sessions, c. If, upon the proceeding thereupon had, the petitioner's damages per annum, are assessed to less than twenty dollars, he shall be therewith content, for five years; but if the annual damages are assessed as high as twenty dollars, "Nothing contained in this act shall be construed as to prevent the persons so injured, his heirs or assigns, from sueing, as heretofore usual in such cases."
This statute is in restraint of the remedy at common law, and the question is, whether the erection of a dam, by which water is ponded back, the dam not being necessary in order to furnish the motive power to work the mill, and being in fact made below the mill, for the purpose of making a head of water in order to float over the saw logs, is a case within the meaning of the statute? In other words, can such a dam claim the protection of the statute, as being a part of a public grist mill?
A plain statement of the facts decides the question.
The dam is not necessary for the working of the mill, and is a mere adjunct, which particular localities make highly convenient, in order, not to work the mill, but to float saw logs to the mill.
Suppose the locality was such, that the owner of the mill by making a dam across a stream, some half mile from his mill, could pond the water back for some miles, and thus float down saw logs to his dam, and from there take them on timber wagons to the mill, will any one say such a case falls within the meaning of a statute which abridges the common law remedy of one who is injured by the erection of the dam? If such is the law in regard to a dam distant one half mile, the same law must be applicable to a dam adjoining the mill, but *Page 307 
which is not necessary for the working of the mill, and the purpose of which could be answered by tressel work or an ordinary road, if it suited the convenience of the owner of the saw mill to make one.
It is clear this dam is no part of the mill, the erection of which is protected and encouraged by the statute.
PER CURIAM.            Judgment reversed.         Venire de novo.